Citation Nr: 0416125	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  97-19 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran had active military service from February 1969 to 
December 1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
PTSD.  The case has been remanded by the Board in May 1999 
and October 2003.

FINDING OF FACT

During service the veteran did not engage in combat with the 
enemy, and there is no credible supporting evidence that a 
service stressor, which might lead to PTSD, actually 
occurred.

CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA 
The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist a claimant in obtaining evidence to substantiate a 
claim and includes an enhanced duty to notify a claimant and 
his or her representative, if any, as to the information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159(b) and (c) (2003).  

With respect to the VA's duty to notify, the rating decision, 
statement of the case, supplemental statements of the case, 
and the May 1999 Board remand informed the veteran of the 
types of evidence needed to substantiate his claim.  The RO 
sent a letter to the veteran in May 1999 (and on a number of 
other occasions) and asked him to submit stressor 
information.  In December 2002 in accordance with the 
requirements of the VCAA, the RO informed him of the elements 
needed to substantiate his claims and what evidence and 
information the VA would obtain.  Therefore, the Board finds 
that VA's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
notes an amendment to the VCAA was recently enacted 
clarifying that the one-year period within which evidence may 
be submitted does not prohibit VA from making a decision on a 
claim before expiration of that time period.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651 (Dec. 16, 2003).

With regard to the content of the December 2002 notice, the 
Board notes that in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) the Court held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
Court stated that this new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, in the December 2002 letter to the veteran from 
the RO, the RO informed him that the VA must make reasonable 
efforts to help him get evidence necessary to support his 
claim.  He was told that VA would make reasonable efforts to 
obtain relevant records, including medical records, 
employment records, or records from other Federal agencies, 
but that he was responsible for providing sufficient 
information to the VA to identify the custodian of any 
records.  He was notified that it was still his 
responsibility to make sure that these records were received 
by the VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  He was further notified, "You can 
help us with your claim by doing the following: telling us 
about any additional information or evidence that you want us 
to try to get for you."  It therefore appears that the all 
elements required for proper notice under the VCAA, to 
include the "fourth element" as set forth in Pelegrini, 
have been satisfied.  In this regard, and in any event, a 
recent opinion by the General Counsel's Office, it was 
determined that the Pelegrini Court's discussion of the 
"fourth element" was obiter dictum and was not binding on 
VA.  VAOPGCPREC 1-2004 (February 24, 2004).  

The Board further acknowledges that the December 2002 letter 
was sent to the veteran after the RO's initial rating 
decision that is the basis for this appeal.  As noted in 
Pelegrini, the plain language of 38 U.S.C.A. § 5103(a) 
requires that this notice be provided relatively soon after 
the VA receives a complete or substantially complete 
application for benefits; thus, the Court held that under 
section 5103(a), a service-connection claimant must be given 
notice before an initial unfavorable RO decision on the 
claim.  In this case, however, the unfavorable RO decision 
that is the basis of this appeal had already been made by the 
time the VCAA was enacted.  As there could be no useful 
purpose for providing another section 5103(a) notice under 
the circumstances of this case -- that is, at a time so far 
removed from the application for benefits -- the Board 
concludes that any defect in the section 5103(a) notice in 
this instance is harmless error. 

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran's service medical records and 
pertinent VA treatment records have been obtained.  All 
requested current VA treatment records have been obtained.  
The VA has attempted to obtain verification of service 
stressor from a number of sources.  There is no basis for 
speculating that additional unobtained evidence exists that 
would be relevant to the claim being decided herein.  There 
is no evidence that there exists any other source for 
additional pertinent information and therefore a remand is 
not necessary to decide the claim.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2003); Wells 
v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Background
The veteran's military occupational specialty in service was 
medical supply clerk.  His service separation document (DD 
Form 214) shows medals that reflect service in Vietnam but 
does not indicate any awards or citations demonstrating that 
he engaged in combat with the enemy.  His service medical 
records contain no psychiatric findings, but show that he 
fractured his 5th metacarpal when he struck his locker in 
November 1970.  (Service connection of residuals of this 
injury is currently in effect anted as 10 percent disabling.)

Beginning in 1996 records from a VA Vet Center and at least 
one admission report from a VA Medical center (VAMC) have 
included assessments of PTSD.  The diagnoses of PTSD have not 
based on any stressors which have been verified.  

In September 1996 the veteran filed a claim for PTSD.

On a June 1997 disability examination, the veteran reported 
an extensive history of PTSD with flashbacks, nightmares, 
increased startle reaction, and generalized anxiety.  The 
diagnoses were PTSD, major depression, and alcohol and 
substance abuse by history.

The RO sent the veteran a PTSD questionnaire requesting 
information about his alleged stressors.  The veteran's 
completed questionnaire was received at the RO in February 
1997.  He reported the following stressors during his Vietnam 
service: 1.) Witnessing a 12-year old girl with a bad head 
wound who reportedly died; 2.) Witnessing the brutal beating 
of a security guard by unknown individuals; 3.)  Observing a 
Vietnamese man set himself on fire: and 4.) Drawing enemy 
fire driving the road from Cat Lai to Hwy #1.  He did not 
report specific dates or locations of these incidents.

In the August 2002 Board remand, the RO was asked to request 
additional development, to include obtaining more specific 
information from the veteran regarding his claimed in-service 
stressors and referring this and other relevant information 
and evidence to the United States Armed Services Center for 
Research of Unit Records (USASCRUR) for verification of the 
stressors.

A letter from the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) dated in February 2001 was received 
in reply to the above request.  It was noted that available 
documentation for the veteran's company and battalion in 
Vietnam did not contain information that would verify his 
claimed stressors.  In February 2002 the National Personnel 
Records Center notified the RO that morning reports from the 
veteran's unit would only show changes in unit duty status.  
In December 2002, the U. S. Army Crime Records Center, 
National Archives and Records Administration (NARA) informed 
the RO that they were unable to locate any types of pertinent 
records for the veteran's unit while serving in Vietnam.

III. Analysis
The veteran claims service connection for PTSD.  Service 
connection may be granted for a disability due to a disease 
or injury which was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) [i.e., 
under the criteria of DSM-IV]; a link, established by medical 
evidence, between the veteran's current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f).

The Board notes that the veteran's post-service medical 
records contain diagnoses of PTSD beginning in 1996, over 25 
years after the veteran's military service.  Such PTSD 
diagnosis was apparently based on the veteran's self-report 
of stressors in Vietnam.  In any event, another requirement 
for service connection of PTSD is credible supporting 
evidence that a claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f).

Service personnel records note that during the veteran's 
Vietnam service he performed duties as a medical supply 
clerk.  He received no decorations that signify that he 
participated in combat actions, not does he claim that he 
served in combat.  From the evidence the Board must find that 
the veteran did not participate in combat.  See VAOPGCPREC 
12-99.

Since combat service is not shown, alleged service stressors 
must be corroborated by service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).  The veteran alleges 
several service stressors while he was in Vietnam, but these 
are not verified by the service records or other independent 
evidence.  While the veteran has provided generic 
descriptions of some alleged service stressors, he has not 
provided sufficient detail as is necessary for the VA to 
attempt stressor verification through the service department.  
In the May 1999 Board remand, the veteran was told that he 
needed to provide more specifics for his alleged stressors to 
be verified by the USASCRUR.  The USASCRUR has reported that 
they cannot verify the claimed stressors.

As the record now stands, alleged service stressors have not 
been verified by credible supporting evidence, and thus 
service connection for PTSD may not be granted.  In the 
future, the veteran may apply to reopen his claim if he 
produces credible supporting evidence of service stressors, 
or if he is able to provide necessary details for the VA to 
attempt stressor verification through the service department.

The Board concludes that the preponderance of the evidence is 
against the claim for service connection for PTSD.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



